■ — • Submission of controversy on an agreed statement of facts. The petitioner, acting police justice of the village of Ossining, contends that his compensation should be fixed by the board of trustees of the village and paid in equal monthly installments. The respondents contend that petitioner is entitled to the compensation provided by section 145 of chapter 667 of the Laws of 1910, as amended. Judgment unanimously directed in favor of respondents in accordance with paragraphs 1, 2, 3, 5 and 6 of respondents’ request for relief, without costs. In reaching this determination we do not deem it necessary and have not passed upon the constitutionality of chapter 567, Laws of 1938.* Leave to appeal to the Court of Appeals is hereby granted to petitioner. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.

Adding Village Law, § 381, subd. 6.